Citation Nr: 0824457	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  06-01 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for malaria, currently 
evaluated as noncompensable.

2.  Entitlement to an increased rating for Post-Traumatic 
Stress Disorder (PTSD), currently evaluated as 50 percent 
disabling. 
 

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel




INTRODUCTION


The veteran served on active duty from May 1966 to July 1977. 
 
These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.


FINDINGS OF FACT

1.  The competent medical evidence does not reflect that the 
veteran currently has active malaria or any current residuals 
thereof. 

2.  The veteran's service-connected PTSD is currently 
manifested by symptoms including nightmares, depressed mood, 
isolation, anxiety, panic attacks and avoidance of crowds.  
 

CONCLUSION OF LAW

1.  The criteria for a compensable rating for the veteran's 
malaria are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
West Supp 2007); 38 C.F.R. §§ 3.102, 4.88b, Diagnostic Code 
6304 (2007). 
 
2.  An evaluation of in excess of 50 percent for post-
traumatic stress disorder is not warranted.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & West Supp 2007); 38 C.F.R. §§ 3.102, 
4.130, Diagnostic Code 9411 (2007). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b), 73 
FR 23353-56 (April 30, 2008).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  For an increased-
compensation claim, section 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vasquez-Flores v. Peake, 22 Vet. App. 37 (2008). 

VCAA notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In this case, in an October 2004 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate a claim for an increased rating, as well as what 
information and evidence must be submitted by the veteran and 
what information and evidence will be obtained by VA.  This 
letter advised the veteran to submit or ask VA to obtain 
medical evidence detailing clinical findings, the results of 
any laboratory tests or 
x-rays, and the dates of examinations and tests.  The veteran 
was also advised to submit lay statements from witnesses 
describing his symptoms and in what manner his disability had 
worsened.  Additionally, the veteran was told to submit his 
own statement completely describing his symptoms, their 
frequency and severity, and any additional disablement his 
condition causes.  A March 2006 letter also informed the 
veteran of the necessity of providing medical or lay evidence 
demonstrating the level of disability, and the effect that 
the symptoms has on his employment and daily life.  The 
notice also provided examples of pertinent medical and lay 
evidence that the veteran may submit (or ask the Secretary to 
obtain) relevant to establishing entitlement to increased 
compensation.  The letter further notified the veteran of the 
evidence needed to establish an effective date.  The November 
2005 statement of the case provided the rating criteria 
pertaining to his claimed conditions.  The claims were last 
readjudicated in July 2007.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records, VA treatment records and 
VA examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process by submitting several 
statements addressing his disabilities and the reasons he 
believes higher evaluations are warranted.  In this regard, 
he referenced several symptoms in his VA Form 9, thereby 
acknowledging the requirements for a higher evaluation for 
PTSD.  There is no indication that there are additional 
relevant records to obtain and there is no additional notice 
that would aid in substantiating the claim, as he receives 
all treatment at the VA according to a November 2004 
statement, VA records have been obtained, VA conducted two 
examinations, he provided his personal statements addressing 
his symptoms and their impact on his functioning in various 
letters and correspondence, and he was advised he could 
submit lay statements to support his claim.  Thus, he was 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, supra.  Therefore, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2007); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2007); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2007); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2007).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  Nevertheless, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.  

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Malaria

Under Diagnostic Code 6304, a 100 percent disability rating 
is warranted for malaria as an active disease.  Relapses must 
be confirmed by the presence of malarial parasites in blood 
smears.  Thereafter, residuals such as liver or spleen damage 
are rated under the appropriate system.  38 C.F.R. § 4.88b. 
 
In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31. 

The veteran was afforded a VA examination in February 2005.  
The veteran claimed that his malaria residuals consisted of 
recurrent episodes of chills and fevers averaging four to 
five times yearly, three to four days each time.  The last 
episode was the prior week, lasting until the day before the 
VA examination.  The veteran also complained that his 
tiredness was a residual of the malaria he suffered during 
1968.  On objective examination, the examiner concluded that 
he was doubtful that the veteran's episodes of chills and 
fevers were malaria residuals, but instead were recurrent 
urinary tract infections which the veteran had a history of.  

In a September 2005 statement to the RO, the veteran 
indicated that he had not been treated for malaria since his 
December 1968 hospitalization in Vietnam.

The veteran was afforded an additional VA examination to 
determine the residuals of his service connected malaria 
during May 2007.  The veteran complained of occasional fevers 
with swollen stiff and painful joints.  The veteran was given 
a blood parasite smear which was negative for malaria 
parasites.  The examiner also commented that the veteran was 
emphatic in his belief that he should get compensation for 
the residuals of his malaria; even though he did not know of 
or necessarily believe that he had any such residuals.

To conclude, the veteran has no objective manifestations of 
malaria residuals.  During the veteran's May 2007 VA 
examination, the veteran indicated to the examiner that he 
had no such residuals.  There was no presence of malaria 
parasites in blood smears.  Consequently, the veteran is not 
entitled to a compensable rating under Diagnostic Code 6304, 
nor for consideration of such a rating under any potentially 
applicable Diagnostic Code for residuals such as liver or 
spleen damage.

The Board acknowledges the veteran's contentions that he 
should receive a 10 percent rating because he knows of other 
veterans who receive that evaluation for the same disability.  
The assignment of a disability rating is dependent upon the 
facts of each individual case, and the medical evidence of 
different individuals will not be identical.  The factors 
which resulted in compensable evaluations for other veterans 
have no bearing on the objective evidence contained in this 
veteran's case.  The evidence here fails to support a 
compensable evaluation under the current rating criteria.  
While the Board sympathizes with the veteran's contentions, 
the evidence in this case simply fails to support a 
compensable evaluation.  

Finally, while the veteran believes he may have malaria 
residuals which are related to service, as a layperson, he is 
not competent to provide probative medical evidence on a 
matter such as whether claimed symptoms are related to 
specific diagnoses.  See Jones v. Brown, 7 Vet. App. 134, 137 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


PTSD

The veteran's PTSD is currently rated 50 percent under 
Diagnostic Code 9411.  38 C.F.R. § 4.130.  Under this Code a 
50 percent evaluation is to be assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130. 
 
A 70 percent disability evaluation is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id. 

A 100 percent disability evaluation is warranted where the 
evidence shows total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id. 

When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.  

One factor for consideration is the Global Assessment of 
Functioning (GAF) score, which is a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM- 
IV)).  Scores ranging from 61 to 70 indicate some mild 
symptomatology (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or social 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, with some 
meaningful interpersonal relationships.  Scores from 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  

A VA treatment note indicates that the veteran called the VA 
on June 28, 2004, indicating that his mental condition was 
"getting out of hand".  The veteran additionally indicated 
that he had lost his job and was having difficulty being 
around people.  The veteran had an appointment at the VAMC 
the next day.  The examiner indicated the veteran was not 
coping well and had not been able to effectively do his job 
the previous two years; however, he maintained employment as 
a baseball umpire.  Additionally, the examiner indicated that 
the veteran had intrusive thoughts of his combat experiences 
but with no suicidal ideation.  The veteran's treatment 
records during this time period additionally indicate he 
attended a PTSD group at the VAMC.  

A mental health outpatient note dated in August 2004 
indicates that the veteran was pleasant and cooperative with 
a blunted affect.  The veteran reported that he suffered from 
intermittent depression.  There were no cognitive deficits 
and the veteran exhibited excellent remote and recent memory.  
The veteran complained of persistent flashbacks, disrupted 
sleep and feelings of anhedonia.  However, the veteran also 
indicated that his mental status had improved with an 
increased dosage of celexa.  The examiner reported that the 
veteran's hypothyroidism may be contributing to his ongoing 
feelings of fatigue.  The examiner also indicated the veteran 
had a very supportive wife, to whom he had been married 39 
years.

A mental health outpatient note dated in November 2004 
indicated that the veteran had been hired as an interim 
minister in Pennsylvania which would begin in January 2005.  
The veteran indicated at that time that he had quit his full-
time position as a preacher, as he had not felt up to the 
job.  He had also been substituting as a teacher at the high 
school for the previous five years.  The veteran indicated 
that he had close relationships with his wife, children and 
grandchildren.  His hobbies included music, playing the 
guitar and golfing.  The examiner indicated the veteran was 
neat with good eye contact; alert and cooperative.  He was 
calm, pleasant and had a neutral, not blunted affect.  He had 
a matter-of-fact manner and was cognitively intact.  The 
veteran complained of anxiety and depressive symptoms which 
had extended over the prior thirty years.      

The veteran was afforded a VA examination in February 2005.  
The veteran reported nightmares, intrusive thoughts; 
flashbacks; anxiety; a hyperstartle response; hypervigilance; 
discomfort in crowds; problems with sleep; depression; poor 
concentration; loss of appetite sporadically; and fatigue.  
The examiner reported the veteran was married once and had 
two children and four grandchildren.  He reported close 
family relationships.  The veteran reported he did chores 
around the house; had a few friends; read and was active at 
church.  He reported working part time as a preacher and his 
symptoms were worse since he quit working full time.  The 
mental status examination revealed the veteran was alert and 
cooperative; outgoing; with no impairment of thought 
processes or communication.  The veteran had no delusions or 
hallucinations and no ideas of reference or suspiciousness.  
The veteran had no homicidal or suicidal ideation or intent.  
The veteran was neatly dressed and oriented to person, place 
and time.  The veteran's memory, both remote and recent, 
appeared to be good.  His insight, judgment, and intellectual 
capacity appeared to be adequate.  He reported no panic 
attacks.  The veteran's mood was calm with an appropriate 
affect.  The veteran reported sleep disturbance with 
difficulty falling asleep and interrupted sleep.  The veteran 
was given a GAF score of 54.  

A mental health note dated in September 2006 indicates that 
the veteran reported he was doing well; however, he had some 
depression at times.  The veteran had no suicidal or 
homicidal ideation; his temper was in control; and no 
paranoia or hallucinations.  An additional mental health note 
dated in April 2007 indicates that the veteran had some 
depression but with no suicidal or homicidal ideations; no 
delusions or hallucinations; sporadic nightmares and 
intrusive thoughts of Vietnam.  The veteran had reduced his 
psychiatric medication three months prior, feeling the lower 
dose was adequate.  The veteran indicated he stayed active 
with teaching and umpiring baseball.  He was alert; 
cooperative; had good eye contact; normal speech; with calm, 
pleasant, neutral, not blunted affect; and intact cognition; 
oriented times three.  The veteran's GAF score was 50.  

The veteran was afforded an additional VA examination during 
May 2007.  The veteran reported that he only got 4-5 hours of 
sleep a night.  The examiner observed that the veteran had 
been diagnosed with sleep apnea and used a CPAP machine.  The 
veteran reported that he still had nightmares, which varied 
in frequency.  The veteran additionally indicated that he was 
anxious and tense; startled easily; had hypervigilance; and 
suffered from survivor's guilt.  The veteran reported he had 
depression; a loss of energy; a loss of interest; 
irritability; intrusive memories; occasional panic attacks; 
and suffered from avoidance.  The examiner reported the 
veteran received treatment at the Asheville VAMC (VA Medical 
Center) and was on celexa.  As far as work history, the 
examiner reported that the veteran was a minister for years 
and went into semi-retirement in 2004, working part-time as a 
minister after that.  As far as social history, the examiner 
reported the veteran read and wrote; he continued to be a 
baseball umpire after 35 years, umpiring college teams; he 
was active in church and was involved with a number of 
organizations.  The veteran was neatly groomed and dressed.  
He behaved normally and was pleasant, cooperative and polite.  
The veteran was spontaneous and logical with no pressured 
speech, flight of ideas, or loose associations.  The veteran 
had no hallucinations, delusions, paranoia, or ideas of 
reference.  The veteran was not homicidal or suicidal.  His 
self-confidence was fair.  Concerning affect, the veteran had 
depression and psychomotor retardation.  The veteran was 
oriented times four and alert.  His fund of information, 
judgment, and insight were good; with above average education 
and intelligence.  The veteran had a GAF score of 50, with 
the examiner commenting that the veteran tended to minimize 
his symptoms a little bit.       

To sum up, the preponderance of the evidence is against a 
finding that the veteran's symptoms more nearly approximate 
the 70 percent criteria.  The veteran does not manifest 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); or inability to establish and 
maintain effective relationships.  While the veteran has 
noted some difficulty dealing with his inter-personal duties 
as a Southern Baptist preacher, such symptom, when considered 
with his other symptomatology, does not reflect a level of 
disability consistent with the criteria more closely 
approximating the criteria for a 70 percent rating.  In this 
regard, the veteran continues to teach as a substitute and to 
umpire college baseball games.  Additionally, he has close 
relationships with his family and is active in various 
organizations.

The Board notes the veteran's dismay that other veteran's 
have received a 100 percent rating for PTSD, even though some 
were not in Vietnam.  The Board recognizes the veteran's 
decorated combat service in Vietnam.  However, it is not the 
location, length, or type of service that dictates the 
evaluations assigned to a particular service-connected 
disability.  Rather, it is the symptomatology of the 
disability.  Thus, while the Board greatly appreciates the 
veteran's service and sympathizes with his argument, the 
symptomatology noted by the evidence simply does not support 
an evaluation in excess of 50 percent for PTSD. 

The Board has also considered whether the veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
adequately provide for the veteran's symptomatology and 
disability level, and provide for higher ratings for 
additional and/or more severe symptomatology; thus, his 
disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluation is, therefore, 
adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
While the veteran reports that he reduced his work schedule 
due to the effect of his disability, a reduction of income is 
not a basis for finding that the rating schedule criteria are 
inadequate.  Id.  Consequently, referral for extraschedular 
consideration is not warranted.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Entitlement to an increased rating for malaria is denied.

Entitlement to an increased rating for PTSD is denied. 




____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


